

Exhibit 10.1


Annual Directors’ Compensation Summary (Non-Employee Directors)

--------------------------------------------------------------------------------

Annual Cash Retainer*
$145,000 per year through September 30, 2017; $155,000 per year effective
October 1, 2017


Annual Equity Retainer
$145,000 for 2017; $155,000 effective January 1, 2018, payable under the
Lockheed Martin Corporation 2009 Directors Equity Plan**


Audit Committee Chairman Retainer*
$25,000 per year through September 30, 2017; $30,000 per year effective October
1, 2017


Management Development and Compensation Committee Chairman Retainer*


$20,000 per year through September 30, 2017; $30,000 per year effective October
1, 2017


Other Committee Chairman Retainers*
$15,000 per year through September 30, 2017; $20,000 per year effective October
1, 2017


Lead Director Retainer*
$25,000 per year through September 30, 2017; $35,000 per year effective October
1, 2017


Travel Accident Insurance
$1,000,000
Deferred Compensation Plan
Deferral plan for cash retainer


Director Education
Reimbursed for costs and expenses


Stock Ownership Guidelines
Ownership in common stock or stock units with a value equivalent to five times
the annual cash retainer within five years of joining the Board





* The prorated amount of the increases applicable to the period from October 1,
2017 through December 31, 2017 will be payable in the fourth quarter of 2017 in
a single cash installment.


** In June 2014, the board of directors resolved that each non-employee director
would elect to receive the equity portion of the retainer in the form of stock
units and would not elect options to purchase shares unless the board resolution
was further amended or revoked. The Lockheed Martin Corporation 2009 Directors
Equity Plan provides that except in certain circumstances, stock units vest 50
percent on June 30 and 50 percent on December 31 following the grant date.
Effective for any annual retainer earned on or after January 1, 2018, (1) any
director who has satisfied the Stock Ownership Guidelines may elect to be paid
the vested portion of the annual retainer in equity (along with any accumulated
dividend equivalents) on the earlier of termination or retirement from the board
of directors or March 31 following the first anniversary of the award date, and
(2) any director who has not satisfied the Stock Ownership Guidelines shall
continue to be paid the vested portion of the annual retainer (along with any
accumulated dividend equivalents) upon termination or retirement from the board
of directors.




